                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                              CIVIL ACTION NO. 19-10627-RWZ


                     CAPT. JOSEPH J. O'CONNELL COMPANY, INC.

                                                   v.

                                    M/V WHITE TRASH, et al.


                                               ORDER

                                           June 26, 2019
.


ZOBEL, S. D.J.

        On April 3, 2019, plaintiff filed a complaint against M/V White Trash, in rem, and

Linda Veronneau and Robert Veronneau, in personam.1 On April 4, 2019, the court

allowed plaintiff’s motions to arrest the vessel, to appoint a substitute custodian, and for

service by publication. Docket ## 9, 10, 11.

        On May 29, 2019, the Clerk entered default as to M/V White Trash. Docket #

17. Plaintiff now requests notice of default against “all other persons, entities or

parties,” except for Robert Veronneau, who filed a verified statement of right or interest

pursuant to Rule C(6)(a) of the Supplemental Rules for Admiralty or Maritime Claims

and Asset Forfeiture Actions. Docket # 18.

        Because the court is satisfied that plaintiff’s publication complied with the



        1
               On June 25, 2019, plaintiff filed a stipulation of dism issal as to Linda Veronneau. Docket
# 20.
requirements of Supplemental Rule C(4) and no other claim has been filed within the

prescribed time period, default shall so enter. Moreover, plaintiff’s motion for default

judgment against the vessel in the amount of $34,837.36 (Docket # 19), to which

Robert Veronneau assents, is allowed.




       June 26, 2019                                       /s/ Rya W. Zobel


          DATE                                               RYA W . ZOBEL
                                                 SENIOR UNITED STATES DISTRICT JUDGE




                                             2
